DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,491. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a pulse generator, comprising: a plurality of electrode nodes, wherein each electrode node is configured to be coupled to one of a plurality of electrodes in contact with a patient's tissue; a reference voltage; a plurality of switches, wherein each of the switches is configured to couple the reference voltage to a different one of the electrode nodes; stimulation circuitry configured to provide stimulation pulses to two or more of the electrode nodes; and control circuitry configured to repeatedly close and open at least some of the plurality of switches during a time period when the stimulation circuitry is not providing stimulation pulses, wherein the time period occurs between successive stimulation pulses provided to the two or more of the electrode nodes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parramon et al. (US 9,737,713 B2)
As to claims 1 and 18, Parramon et al. discloses a pulse generator with a plurality of electrode nodes, wherein each electrode node is configurable to provide stimulation pulses, and wherein each electrode node is configured to be coupled to one of a plurality of electrodes in contact with a patient's tissue; a reference voltage; a plurality of switches, wherein each of the switches is configured to couple the reference voltage to a different one of the electrode nodes; stimulation circuity configured to provide stimulation pulses to two or more of the electrode nodes; and control circuitry configured to repeatedly close and open at least some of the plurality of switches during a time period when the stimulation circuitry is not providing stimulation pulses (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively) when the time period occurs between successive stimulation pulses provided to the two or more electrode nodes (e.g., cols. 8-9, lines 48- 67 and 1-31, respectively).
As to claim 2, Parramon et al. discloses the control circuitry is configured to select and repeatedly close and open only the switches coupled to the two or more electrode nodes during the time period (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1- 20, respectively).
As to claim 3, Parramon et al. discloses the control circuitry is configured to repeatedly close and open all of the switches during the time period (e.g., col. 13, claim 1; col. 10, lines 16- 35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 4, Parramon et al. discloses the control circuitry is configured to repeatedly close and open the at least some of the plurality of switches at a constant frequency during the time period (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 5, Parramon et al. discloses the control circuitry is configured to repeatedly close the at least some of the plurality of switches for a duration that varies over the time period (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 6, Parramon et al. discloses the control circuitry is configured to repeatedly close and open the at least some of the plurality of switches at a variable frequency during the time period, but wherein the control circuitry is configured to repeatedly close the at least some of the plurality of switches for a duration that is constant over the time period (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 7, Parramon et al. discloses the control circuitry is configured to repeatedly open the at least some of the plurality of switches for a duration that varies over the time period (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 8, Parramon et al. discloses the stimulation circuity is configured to provide the stimulation pulses to two or more of the electrode nodes during a program, and wherein the control circuitry is configured to repeatedly close and open the at least some of the plurality of switches after an end of the program (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).
As to claim 10, Parramon et al. discloses a plurality of resistors, wherein each of the resistors is serially connected to one of the switches between one of the electrodes nodes and the reference voltage (e.g., cols. 10-11, lines 44-67 and 1-29, respectfully).
As to claim 11, Parramon et al. discloses the control circuitry is further configured to vary a resistance of the plurality of resistors (e.g., cols. 10-11, lines 44-67 and 1-29, respectfully).
As to claim 12, Parramon et al. discloses a battery, wherein the reference voltage comprises a voltage of the battery (e.g., col. 5, lines 47-59; col. 10, lines 44-62).
As to claims 13 and 15, Parramon et al. discloses the stimulation circuitry is powered by a compliance voltage, and wherein the reference voltage is a function of the compliance voltage (e.g., cols. 9-10, 65-67, 1-15 and 44-62, respectively) and the reference voltage is one half of the compliance voltage.
As to claim 14, Parramon et al. discloses the compliance voltage is variable (e.g., cols. 9-10, 65-67, 1-15 and 44-62, respectively).
As to claim 16, Parramon et al. discloses a conductive case, wherein at least one of the electrode nodes comprises a case electrode node configured to be coupled to the conductive case (e.g., col. 13, claim 2; also see figures 7-11, for example).
As to claim 17, Parramon et al. discloses at least one implantable lead, wherein the electrodes are located on the at least one implantable lead (e.g., col. 13, claim 3).
As to claim 19, Parramon et al. discloses operating a pulse generator comprising a plurality of electrode nodes each configured to be coupled to one of a plurality of electrodes in contact with a patient's tissue, comprising: actively driving stimulation circuity in the pulse generator to form a succession of stimulation pulses to two or more of the electrode nodes (e.g., cols. 13-15, claims 1 and 13-14); and without actively driving the stimulation circuitry, providing passive charge recovery during time periods between successive stimulation pulses, wherein during each time period charge is passively recovered by repeatedly closing and opening switches connected at least to the two or more electrode nodes (e.g., col. 13, claim 1; col. 10, lines 16-35; cols. 11-12, lines 66-67 and 1-20, respectively).  
As to claim 20, Parramon et al. discloses the switches are configured to couple the two or more electrode nodes to a reference voltage (e.g., cols. 13-15, claims 1 and 13-14).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792